Citation Nr: 0638022	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-17 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected spondylolisthesis L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1994 to 
January 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that granted service connection for 
spondylolisthesis L5-S1 and assigned a 10 percent disability 
rating, effective January 1998.

In April 2003, jurisdiction of the matter was transferred 
from the RO in San Diego, California, to the RO in Los 
Angeles, California.  

In February 2006, the veteran was scheduled for a travel 
board hearing before the Board.  However, he failed to 
appear.


FINDING OF FACT

There is no evidence at any time that the veteran's low back 
disability (spondylolisthesis L5-S1) resulted in moderate 
loss of range of motion; forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position; muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis; 
moderate recurring attacks of intervertebral disc syndrome; 
or any incapacitating episodes of intervertebral disc 
syndrome requiring bed rest prescribed by a physician.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
spondylolisthesis L5-S1 have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (prior to September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (prior to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5239 (effective 
from September 26, 2003); 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

After the RO granted service connection for spondylolisthesis 
L5-S1 in an October 2002 rating decision, the veteran filed a 
Notice of Disagreement with the assigned rating in April 
2003.  While the veteran was not provided a Veterans Claims 
Assistance Act (VCAA) letter outlining the evidence necessary 
to substantiate an initial rating claim, including the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As the 
veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.  

Additionally, the RO sent the veteran a letter in June 2000, 
which stated the requirements to successfully establish 
service connection, advised of her and VA's respective 
duties, and asked to submit information and/or evidence 
pertaining to the claim to the RO.  Although this letter was 
sent prior to the enactment of the VCAA and addressed well-
grounded claims, VCAA notice was substantially complied with 
and the veteran had ample opportunity to submit information 
and evidence to substantiate her claim and participate in the 
adjudicatory process.  Finally, the veteran has not argued 
failure of notice.  As such, any defect with respect to the 
content of the notice requirement was non-prejudicial.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent VA 
examinations in April 2002 and July 2004.  The duty to notify 
and assist having been met by the RO to the extent possible, 
the Board turns to the analysis of the veteran's claim on the 
merits.



II.  Increased rating

Background

In April 2002, the veteran was afforded a VA examination.  At 
that time, the veteran complained of having acute pain and 
spasms in the low back area in association with flexion 
activity about once every other month where she would be 
temporarily unable to move.  She stated that bending or 
lifting type exercises were quite painful and she was having 
problems with her hips.  Physical examination showed that the 
veteran had full 180 degree of forward flexion where she was 
able to touch her fingertips to her toes and had at least 40 
degrees of extension.  Her lateral extension was 30 degrees, 
but was associated with pain in the low back area.  Deep 
tendon reflexes showed patellar right 2+and left 2+ and 
Achilles right trace and left trace.  Motor power of the 
lower extremities was normal and straight-leg raising was 
negative bilaterally at 0 degrees in both sitting and supine 
positions.  X-rays showed bilateral spondylolysis L5 and 
minimal first degree spondylolisthesis L5 on S1, no 
degenerative disc disease, and the remainder of lumbar spine 
and pelvis were within normal limits.  The veteran was 
diagnosed as having significant pathology with bilateral 
spondylolysis of L5 and Grade I spondylolisthesis.  The 
examiner stated that she had a rather significant disability 
related to the condition of the low back with functional 
impairments related to activities involving repeated bending, 
heavy lifting, twisting of the low back, etc.  Her pain was 
related to significant structural abnormality related to 
spondylolysis and spondylolisthesis at the lumbosacral level.  

Service connection was granted for spondylolisthesis L5-S1, 
with an evaluation of 10 percent assigned under Diagnostic 
Code 5292, in October 2002.  

In May 2003, the veteran received VA medical treatment for 
her back condition.  At that time she complained of 
progressive back pain since her injury in service and 
described it as sharp, dull, or burning in various areas of 
the thoracic, lumbar, and sacral region.  The pain worsened 
on movement and if she was in one position for too long.  She 
also described radiation to the hips and would wake up every 
night from the pain.  She was able to walk with no weakness.  
June 2003 x-rays and magnetic resonance imaging showed 
lumbosacral spine without acute disease or degenerative 
change, increased lumbar lordosis at the levels of L4 through 
S1, possible L5 nerve root compression on the right side, and 
degenerative disc disease at the levels of L4-5 and L5-S1.  
She was diagnosed as having a history of spondylolisthesis 
with chronic back pain, refractory to pain medication and 
reported generalized back pain 10/10.  In July 2003, a back 
examination revealed fold asymmetry, tender to palpation 
around left L5-S1 paraspinal muscles; flexion, abduction, and 
external rotation were negative bilaterally; straight leg was 
negative bilaterally, and she had full flexion full lateral 
bending, and full extension.  Tendon reflexes were 2/4 
bilaterally for both the Achilles and patellar.  

In July 2004, the veteran was afforded another VA 
examination.  At that time, she complained of having 
consistent low back pain that occurred daily and radiated 
down both hips and into the upper back.  She described the 
pain as burning, sharp and aching and rated it at 8/10.  The 
pain was usually brought on by physical activity, though 
sometimes it would occur on its own.  She was unable to 
function with the pain during flare-ups, but denied being 
incapacitated or requiring complete bed rest.  She stated 
that she took 6 months off work the year before due to her 
back condition.  She was limited in prolonged walking, 
standing, sitting or lying down.  

Physical examination revealed normal posture without cervical 
or lumbar lordosis, kyphosis or scoliosis.  Her gait was 
normal.  Examination of the thoracolumbar spine revealed 
presence of painful motion and tenderness to palpation in the 
lumbar midline and paraspinal area without muscle spasm.  
Straight-leg raising test was negative bilaterally.  The 
veteran's range of motion was 80 degrees active flexion with 
pain at 80 degrees; 25 degrees active extension, with pain at 
25 degrees; 25 degrees active right and left lateral flexion, 
with pain at 25 degrees bilaterally; and 25 degrees active 
right and left rotation, with pain at 25 degrees.  The range 
of motion of the thoracolumbar spine was limited by pain, 
fatigue, and lack of endurance, but not weakness or 
incoordination.  Pain had a major functional impact on the 
veteran.  Neurological examination of the lower extremities 
showed good tone bilaterally with 5/5 strength.  Sensory was 
intact and coordination was within normal limits.  Diagnostic 
tests showed grade I spondylolisthesis at L5-S1 with 
spondylolysis at L5 and mild degenerative disc disease at L4-
L5.  The veteran was diagnosed as having spondylolisthesis, 
L5-S1 with spondylolysis at L5 and mild degenerative disc 
disease at L4-L5.  The examiner further stated that the 
veteran had decreased range of motion without radiculopathy.  

Law and regulations

The appeal concerning the veteran's service-connected low 
back disability is whether her spondylolisthesis warrant an 
increased rating beyond the currently assigned 10 percent 
rating.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

During the pendency of this appeal, VA amended the Rating 
Schedule with respect to the rating criteria for disabilities 
of the spine.  Effective September 23, 2002, VA revised the 
criteria for evaluating spinal disorders under Diagnostic 
Code 5293, intervertebral disc syndrome.  67 Fed. Reg. 54345- 
49 (2002).  VA again revised the criteria for evaluating 
spine disorders, effective September 26, 2003.  67 Fed. Reg. 
51455-58 (2003).

The Board is required to consider the claim in light of both 
the former and revised schedular rating criteria to determine 
whether the disability warrants an increased evaluation.  
VA's General Counsel has determined that the amended rating 
criteria, if favorable to the claim, may be applied only for 
periods from and after the effective date of the regulatory 
change.  The veteran does, however, get the benefit of having 
both the old and new regulations considered for the period 
after the effective date of the change.  See VAOPGCPREC 3-00.  
That guidance is consistent with the longstanding statutory 
law, to the effect that an increase in benefits cannot be 
awarded earlier than the effective date of the change in law 
pursuant to which the award is made.  See 38 U.S.C.A. § 
5110(g) (West 2002).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  A 
precedent opinion of the VA General Counsel, VAOPGCPREC 36- 
97, held that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with nerve injury may 
cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

Prior to September 26, 2003, disabilities manifested by 
limitation of motion of the lumbar spine were evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 using the following 
criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

38 C.F.R. § 4.71a, Diagnostic Codes 5290 through 5292, rated 
limitation of motion of the spine according to whether it was 
slight, moderate, or severe. The words "slight," 
"moderate," and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  Rather, it is 
the Board's responsibility to evaluate all the medical 
evidence and determine the appropriate rating that would 
compensate the veteran for impairment in earning capacity, 
functional impairment, etc.  38 C.F.R. §§ 4.2, 4.6.

Although the criteria under Diagnostic Codes 5290 through 
5292 were less defined than the current criteria and 
numerical ranges of motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometry.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).

In addition, prior to September 26, 2003 lumbosacral strain 
was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
using the following criteria:  

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

With characteristic pain on motion 
...................... 10

With slight subjective symptoms only 
.................... 0

There is X-ray evidence of degenerative disc disease of the 
lumbar spine.  Thus, the criteria for rating disc disease or 
intervertebral disc syndrome must be considered.  Prior to 
revisions that became effective in September 2002, Diagnostic 
Code 5293 intervertebral disc syndrome was evaluated as 
follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under an amendment to the Rating Schedule effective September 
23, 2002, the rating formula for evaluating intervertebral 
disc syndrome was changed.  Under the revised regulations, 
intervertebral disc syndrome was evaluated as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50


Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2).  Provided 
that the examiner supplies an 
explanation, the examiner's assessment 
that the range of motion is normal for 
that individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2006)

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 2593 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

Analysis

On review of the record, the Board finds that the veteran's 
service-connected spondylolysis is manifested primarily by X-
ray evidence of degenerative changes, complaints of 
continuing back pain and minimal limitation of motion of the 
lumbar spine.  Based on these findings, the Board concludes 
that the preponderance of the evidence is against the 
assignment of an evaluation in excess of 10 percent for the 
veteran's service-connected spondylolisthesis L5-S1 whether 
under the "old" or "new" criteria.

Considering the evidence of record, the Board finds that the 
criteria to support a higher (20 percent) disability 
evaluation for spondylolysis have not been demonstrated.  
While X-rays have shown osteoarthritic changes, the records 
do not show that the veteran's disability is manifested by 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  Although the 
veteran complained of having muscle spasm during the April 
2002 VA examination, the medical evidence does not show that 
she in fact has muscles spasm and there have been not other 
complaints of muscles spasm since that examination.  Further, 
the objective evidence shows that the veteran was able to 
flex laterally to 30 degrees on each side until July 2004 
where her lateral flexion was 25 degrees bilaterally.  Thus, 
it does not appear that the veteran has loss of lateral spine 
motion.  The Board therefore finds that a disability 
evaluation under the "old" Diagnostic Code 5295 or the 
"new" Diagnostic Code 5237 would not yield a higher rating.

Similarly, the evidence does not show moderate loss of range 
of motion of the lumbar spine.  There is also no evidence 
that the veteran's lumbar spine disability has resulted in 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees or a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees.  The report of the April 2002 VA examination showed 
that the veteran had full range of motion.   The veteran was 
shown to have minimal (slight) limitation of motion at her 
July 2004 VA examination.  At that time, she was able to flex 
her back to 80 degrees, extend to 25 degrees, and rotate to 
25 degrees, bilaterally, before experiencing pain.  As noted 
earlier, for VA purposes, the normal flexion of the 
thoracolumbar spine is from 0 to 90 degrees, normal extension 
is from 0 to 30 degrees, normal lateral flexion is from 0 to 
30 degrees, and normal rotation is from 0 to 30 degrees.  See 
38 C.F.R. § 4.71a, Plate V (2006).  Contemporaneous 
outpatient records also fail to show a greater severity of 
loss of range of motion.  

Regarding a rating in excess of 10 percent under the 
diagnostic code for intervertebral disc syndrome, VA General 
Counsel has determined that Diagnostic Code 5293 involves 
limitation of motion.  VAOPGCPREC 36-97 at Note 2.  Although 
the veteran has at times complained of pain radiating to her 
hips and upper back, there is no medical evidence of abnormal 
objective neurological findings associated with the veteran's 
low back disability.  When measured at various times, 
straight leg raising has been reported as normal.  The July 
2004 VA examination report stated that neurological 
examination showed good tone bilaterally, sensory was intact 
and coordination was within normal limits.  The examiner 
concluded that the veteran had decreased range of motion 
without radiculopathy.  Therefore, it does not appear that 
the veteran has intervertebral disc syndrome.

As to rating the disability as intervertebral disc syndrome 
considering the change in diagnostic criteria that became 
effective September 23, 2002, the revisions provide that 
preoperative or postoperative intervertebral disc syndrome is 
to be evaluated either on the total duration of 
incapacitation episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

In this case, the evidence does not show, nor does the 
veteran contend that she has experienced incapacitating 
episodes, that is, periods of acute signs and symptoms due to 
intervertebral disc syndrome that require bed rest prescribed 
by a physician, during any 12-month period since September 
23, 2002.  See amendments to Diagnostic Code 5293, effective 
September 23, 2002.  With regard to separately rating 
orthopedic and neurological aspects of the disability, as the 
Board has explained above, there is no objective evidence of 
neurological impairment associated with the service-connected 
low back disability, including but not limited to bowel or 
bladder impairment, and evidence does not support a rating 
higher than 10 percent under Diagnostic Code 5292 or 5295.

Considering the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59, and taking into account the veteran's complaints of 
constant back pain and evidence of muscle spasm at times, 
even when tested in terms of multiple repetitions of motion 
on VA examination, the evidence shows only slight reduction 
in the range of motion of the lumbar spine.  Because there 
was such slight reduction in the range of motion with use, 
the evidence does not demonstrate such an increase in 
functional loss due to pain contemplated by 38 C.F.R. § 4.40, 
functional loss due to pain on movement of a joint 
contemplated by 38 C.F.R. § 4.45 (which specifies that 
disturbance of locomotion and interference with sitting, 
standing and weight-bearing are related considerations), and 
painful motion with joint pathology addressed by 38 C.F.R. § 
4.59 that would warrant any higher rating, that is, any 
rating in excess of 10 percent under Diagnostic Code 5292 
based on limitation of motion, Diagnostic Code 5293 for 
intervertebral disc syndrome, or Diagnostic Code 5295 for 
lumbosacral strain.  In summary, the record does not show 
additional limitation of motion of the lumbar or 
thoracolumbar spine due to pain or flare-ups of pain, 
supported by objective findings, to a degree that would 
support a higher rating under any of the applicable rating 
criteria, nor does it show such additional functional 
limitation due to weakness, fatigue, incoordination or any 
other relevant symptom.

With respect to the current diagnostic codes that became 
effective September 26, 2003, which include Diagnostic Code 
5239 for spondylolisthesis, the Board acknowledges, as set 
forth previously, that the veteran has complained of constant 
back pain and VA examinations have shown slight limitation of 
motion of the lumbar spine.  However, as noted above, there 
is no ankylosis, and the objective evidence shows that the 
veteran can flex to 80 degrees, which supports only a 10 
percent rating based on the General Rating Formula for 
Diseases and Injuries of the Spine.  Likewise, the combined 
range of motion, adding flexion, extension, lateral bending, 
and rotation totals 225 degrees, which does not support even 
a 10 percent rating.  Even with consideration of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 and the objective finding of flexion 
limited to 80 degrees based on pain and fatigue after 
repetitive use, the evidence supports no more than the 
currently assigned 10 percent rating based on the General 
Rating Formula for Diseases and Injuries of the Spine.

Further, as noted earlier, there is no medical evidence of 
neurological impairment associated with the veteran's 
service-connected back disability, and there is no basis for 
a separate rating for neurological disability.

In summary, the Board finds that the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's service-connected spondylolisthesis.  Under the 
circumstances, the benefit of the doubt doctrine does not 
apply, and the increased rating claim must be denied.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2005); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected spondylolisthesis L5-S1 is denied.



____________________________________________
M.A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


